Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

The following changes are made to provide consistent terminology throughout the claims correcting lack of antecedent basis.  In particular “upper body” has been changed to ---upper portion---.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

	In claim 41, line 2, change “body” to ---portion---.
	In claim 66, line 20, change “body” to ---portion---.
	In claim 67, line 21, change “body” to ---portion---.
	In claim 68, line 21, change “body” to ---portion---.
	In claim 69, line 23, change “body” to ---portion---,
Line 27, change “body” to ---portion---.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
07 September 2022